Citation Nr: 0623995	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of 
intraspinal neurilemmoma at T-10 due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and B. Y.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from February 1951 
to February 1955.

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to service 
connection for residuals of cancer of the spinal canal.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear 
weapons and as a result of other activities during active 
military service.

2.  A radiogenic disease first became manifested within the 
time period specified at 38 C.F.R. § 3.311(b).  

3.  Competent medical evidence associates intraspinal 
neurilemmoma at T-10 with exposure to ionizing radiation 
during active military service.  


CONCLUSION OF LAW

Intraspinal neurilemmoma at T-10 was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in October and December 2001, December 2003, August 2004, and 
in March 2006.  These letters informed the veteran of what 
evidence is needed to substantiate the claim, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports and opinions are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In a March 
2006 notice letter, the RO explained the impact of the 
Dingess decision and notified the veteran that a disability 
rating and an effective date would be assigned if service 
connection was to be granted.  

Because the Board has granted service connection, the RO will 
soon assign a disability rating and an effective date for 
that rating in accordance with applicable regulations.  If 
the veteran is dissatisfied with either the disability rating 
or the effective date, which the RO will soon assign, he is 
invited to submit a notice of disagreement (NOD) and follow 
the appeal instructions that will be provided with the rating 
decision when it is issued.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Service Connection 

Service connection for cancer attributable to ionizing 
radiation exposure during service can be accomplished in 
three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, 13 types of cancer are subject to presumptive 
service connection.  38 U.S.C. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2).  Qualification under the presumptive 
provision of § 1112(c) occurs when the veteran suffers from 
one of the 13 listed cancers and establishes his 
participation in a "radiation risk activity", as defined by 
38 U.S.C. § 1112(c) (4) (B).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which are subject to service connection provided 
that certain conditions specified in that regulation are met.  
All cancers are considered to be "radiogenic diseases"; 
however, the cancer must have become manifested within 
certain time limits.  

Third, if service connection cannot be established by either 
method mentioned above, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The term "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  The veteran's participation in the 
atmospheric detonation of multiple nuclear devices as well as 
his exposure to ionizing radiation during aircraft instrument 
training is well-documented and his claim has been developed 
in accordance with 38 C.F.R. § 3.311(b).

The record reflects that the veteran witnessed Operation 
UPSHOT-KNOTHOLE in 1953.  This included eleven tests.  
Historical data reflects that UPSHOT-KNOTHOLE was conducted 
entirely in the Nevada desert, although the veteran also 
claimed exposure to ionizing radiation subsequent to the 
blasts while aboard Air Force aircraft that chased the 
radioactive clouds.  He claimed additional exposure to 
ionizing Cobalt 60 as an aircraft instrumentation instructor 
for three years.  His claimed exposure is more than double 
that verified by the Defense Threat Reduction Agency 
(hereinafter DTRA).  

While not part of this appeal, the veteran also developed 
thyroid cancer, which is a disease listed at 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  The RO has already 
granted presumptive service connection for thyroid cancer.  
Unfortunately, the currently claimed cancer, intraspinal 
neurilemmoma of T-10 (also called schwannoma), does not 
appear on the list of diseases for which presumptive service 
connection is available.  Because the tumor is considered to 
be a cancer, however, it is included in the list of 
"radiogenic diseases" set forth at 38 C.F.R. § 3.311(b) 
(2), which lists bone cancer, tumors of the brain and central 
nervous system, and "any other cancer."  

VA regulations provide that VA shall conduct certain 
additional development set forth at 38 C.F.R. § 3.311(a) if 
the veteran is a radiation exposed veteran and he/she 
develops any radiogenic disease listed at 38 C.F.R. 
§ 3.311(b).  Because the veteran met both requirements, VA 
undertook the required development.  While the medical 
opinion obtained was negative, the third avenue for service 
connection, direct service connection, is still available.  
Combee, supra.  

In considering direct service connection, VA must consider 
the factors set forth at 38 C.F.R. § 3.311(e).  Pursuant to 
§ 3.311(e), these factors include: 1) the probable dose, in 
terms of dose type, rate and duration as a factor in inducing 
the disease; 2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; 3) the veteran's gender and pertinent family 
history; 4) the veteran's age at time of exposure; 5) the 
time-lapse between exposure and onset of the disease; and 6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.

Concerning these additional factors, the veteran testified 
that the official dose estimate used by VA's Under Secretary 
for Benefits was far too low.  The veteran pointed out that 
while instructing on the use of Cobalt 60 for three years, 
his exposure was much more than that estimated by DTRA and 
that while flying in radioactive clouds, his exposure was 
also much greater.  He also testified that he did not wear 
any special protection while aboard the atomic-cloud-tracking 
aircraft.  

Medical treatise evidence suggests that the primary risk of 
cancers from ionizing radiation is from ingesting radioactive 
particles.  While stomach, esophageal, or lung cancer did not 
develop, the thoracic spine is proximal to each of these.  
Thus, ingesting radioactivity might endanger the T-10 
vertebra.  Also, DTRA's dose estimate assumed that any 
aircrew member was breathing pure oxygen from a supply tank 
during the test, and thus would have no chance of ingesting 
radioactivity.  In stark contrast to this assumption, the 
veteran reported that he did not wear an oxygen mask and that 
he even ate lunch while atomic-cloud-tracking.  The Board 
finds the veteran competent to report such circumstances, as 
he was a trained Air Force technician.  

The evidence does not tend to link the veteran's intraspinal 
neurilemmoma, first shown in the early 1970s, to his gender, 
family history, or to exposure to carcinogens outside of 
service.  The negative medical opinion appears to have 
considered his age at time of exposure and the time-lapse 
between exposure and onset of the disease in finding it 
unlikely that in-service exposure to ionizing radiation would 
cause intraspinal neurilemmoma.  Thus, the final area for 
consideration is whether the negative medical evidence 
outweighs the favorable medical evidence  

The negative medical evidence consists of an April 2003 VA 
medical opinion that determined, based on estimated exposure 
and studies of the effects of low-level radiation, that "it 
is unlikely that the veteran's intraspinal neurilemmoma and 
schwannoma of the spinal cord can be attributed to exposure 
to ionizing radiation in service."  The Board finds this 
opinion to be persuasive, however because it is based on 
exposure levels that admittedly are only estimates and which 
the veteran has strongly contested, its accuracy is called 
into question.

Arguing for service connection are three medical opinions.  
The earliest of these is from private neurosurgeon William 
Chadduck, M.D.  Dr. Chadduck reported in August 2000 that 
"it is very likely that the radiation exposure was a 
factor."  The Board finds this opinion to be persuasive, as 
it is based on reasonably correct facts.  

The second favorable medical opinion is from a VA physician 
who reviewed the relevant medical history and examined the 
veteran.  In August 2002, this physician stated: 

After studying the reports provided by [the 
veteran] and the findings today, along with other 
references, it is more likely than not that the 
veteran's tumors of the spinal cord and Hurthle 
cell cancer of the thyroid have been caused by his 
exposure to radiation during the tests in Nevada 
referred to in the history above.  

The Board finds this opinion to be persuasive, because it is 
based on a reasonably correct facts and an examination of the 
veteran.  

The third favorable medical opinion was offered by Stephen 
Robinson, M.D. in November 2002.  Dr. Robinson, who had 
treated the veteran since 1981, opined that radiation 
exposure in the service "could have triggered the spine 
tumor and malignancy."  The Board finds this opinion to be 
persuasive, because it is based on reasonably correct facts 
and many years of treating the veteran.  

The veteran himself is not shown to possess a recognized 
degree of medical or scientific knowledge to render him 
competent to provide a medical opinion as to causation of 
claimed disorders or as to his dose estimate.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his opinion on the 
etiology of intraspinal neurilemmoma cannot be afforded any 
weight and his own dose estimate is not so credible as to 
warrant referral to an independent expert, as set forth at 
38 C.F.R. § .3.311(a)(3). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After considering all of the evidence of record, the Board 
finds that the bulk of the competent, persuasive medical 
evidence is favorable.  Service connection must therefore be 
granted.  


ORDER

Entitlement to service connection for residuals of 
intraspinal neurilemmoma at T-10 due to exposure to ionizing 
radiation is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


